Exhibit 99.2 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 (In United States dollars unless stated otherwise) INTRODUCTION This discussion and analysis of financial position, results of operations and cash flows ("MD&A") of Entrée Gold Inc. (“Entrée” or the "Company") should be read in conjunction with the audited consolidated financial statements of the Company for the year ended December 31, 2010 (the "Annual Financial Statements").Additional information relating to the Company, including the Company’s Annual Information Form dated March 25, 2011 (the "AIF") is available on SEDAR at www.sedar.com. The effective date of this MD&A is November 4, 2011. The Company prepares its financial statements in conformity with generally accepted accounting principles in the United States of America ("US GAAP"). In this MD&A, all dollar amounts are expressed in United States dollars, unless otherwise specified as "Cdn $" or "C$" for Canadian dollars or "A$" for Australian dollars.All references to "common shares" mean common shares in the capital stock of the Company. As used in this MD&A, the terms "we", "us", "our", the "Company" and "Entrée" mean Entrée Gold Inc. and the Company’s wholly-owned subsidiaries, unless otherwise indicated. Robert Cann, P.Geo., Entrée’s Vice-President, Exploration and a Qualified Person as defined by National Instrument 43-101 – Standards of Disclosure for Mineral Projects ("NI 43-101"), has approved this MD&A. CORPORATE INFORMATION Our corporate headquarters are located in Vancouver, British Columbia, Canada.Field operations are conducted out of local offices in Mongolia and the United States.Entrée is primarily focused on exploring its principal properties inNevada and Mongolia.As part of the Company’s strategy, management is also actively seeking acquisitions to complement the Company’s existing portfolio. LISTING OF COMMON STOCK ON OTHER STOCK EXCHANGES Trading of our common shares commenced on the NYSE-Amex effective July 18, 2005, under the trading symbol "EGI". On April 24, 2006, Entrée began trading on the Toronto Stock Exchange and discontinued trading on the TSX Venture Exchange.The trading symbol remained "ETG". The Company is also traded on the Frankfurt Stock Exchange, under the trading symbols "EKA" and "WKN 121411". OVERVIEW We are an exploration stage resource company engaged in exploring mineral resource properties.We have development and exploration properties in Mongolia, the United States, Australia and Peru.Our two principal assets are the Lookout Hill property in Mongolia, which hosts a copper-gold porphyry system with a NI 43-101 compliant probable reserve as well as indicated and inferred resources, and our Ann Mason copper-molybdenum property in Nevada, with a NI 43-101 compliant inferred resource.The following is an overview of our two principal properties. MONGOLIA – LOOKOUT HILL The Lookout Hill property in the South Gobi region of Mongolia is comprised of two mining licences, Shivee Tolgoi and Javhlant, granted by the Mineral Resources Authority of Mongolia in October 2009.Shivee Tolgoi and Javhlant completely surround Oyu Tolgoi LLC’s ("OTLLC") Oyu Tolgoi project and host the Hugo North Extension copper-gold deposit and the Heruga copper-gold-molybdenum deposit, respectively.These deposits are located within a land area that is subject to a joint venture between Entrée and OTLLC (the "Entrée-OTLLC Joint Venture").OTLLC is owned 66% by Ivanhoe Mines Ltd. (“Ivanhoe Mines”) and 34% by the Government of Mongolia. 1 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 (In United States dollars unless stated otherwise) The beneficial ownership of the Shivee Tolgoi and Javhlant mining licences is divided between Entrée and the Entrée-OTLLC Joint Venture as described below: · The Entrée-OTLLC Joint Venture beneficially owns 39,864 hectares consisting of the eastern portion of Shivee Tolgoi and all of the Javhlant mining licence (the "Joint Venture Property").The Joint Venture Property is contiguous with, and on three sides (to the north, east and south) surrounds OTLLC’s Oyu Tolgoi project.The Joint Venture Property hosts the Hugo North Extension deposit and the Heruga deposit.Entrée holds title to the Joint Venture Property in trust for the Entrée-OTLLC Joint Venture. · The portion of the Shivee Tolgoi mining licence outside of the Joint Venture Property ("Shivee West") covers an area of 35,242 hectares. Shivee West is 100% legally and beneficially owned by Entrée but is subject to a first right of refusal by OTLLC. The illustration below depicts the different areas of Lookout Hill: 2 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 (In United States dollars unless stated otherwise) Entrée-OTLLC Joint Venture In October 2004, Entrée entered into an arm’s-length Equity Participation and Earn-In Agreement (the "Earn-In Agreement") with Ivanhoe Mines.Under the Earn-In Agreement, Ivanhoe Mines agreed to purchase equity securities of Entrée, and was granted the right to earn a beneficial interest in the Joint Venture Property.Most of Ivanhoe Mines’ rights and obligations under the Earn-In Agreement were subsequently assigned by Ivanhoe Mines to what was then its wholly-owned subsidiary, OTLLC.The Government of Mongolia subsequently acquired from Ivanhoe Mines a 34% interest in OTLLC, which is also the title holder of the Oyu Tolgoi copper-gold project, illustrated in the map above. OTLLC undertook an exploration program which established the presence of two significant resources on the Joint Venture Property: the Hugo North Extension deposit immediately to the north of Oyu Tolgoi and the Heruga deposit immediately to the south of Oyu Tolgoi. On June 30, 2008, OTLLC gave notice that it had completed its earn-in obligations by expending a total of $35 million on exploration on the Joint Venture Property.OTLLC earned an 80% beneficial ownership interest in all minerals extracted below asub-surface depth of 560 metres from the Joint Venture Property and a 70% beneficial ownership interest in all minerals extracted from surface to a depth of 560 metres from the Joint Venture Property.In accordance with the Earn-In Agreement, Entrée and OTLLC formed the Entrée-OTLLC Joint Venture on terms annexed to the Earn-In Agreement. Under the terms of the Entrée-OTLLC Joint Venture, Entrée may be carried through to production, at its election, by debt financing from OTLLC with interest accruing at OTLLC’s actual cost of capital or prime +2%, whichever is less, at the date of the advance.Debt repayment may be made in whole or in part from (and only from) 90% of monthly available cash flow arising from sale of Entrée’s share of products.Such amounts will be applied first to payment of accrued interest and then to repayment of principal.Available cash flow means all net proceeds of sale of Entrée’s share of products in a month less Entrée’s share of costs of operations for the month. At September 30, 2011, Ivanhoe Mines owned approximately 12% of Entrée’s issued and outstanding shares, which it acquired pursuant to the Earn-In Agreement.Certain of Ivanhoe Mines' rights and obligations under the Earn-In Agreement, includinga right to nominate one member of Entrée’s Board of Directors, a pre-emptive right to enable it to preserve its ownership percentage in the Company, and an obligation to vote its shares as Entrée’s Board of Directors directs on certain matters, expired with the formation of the Entrée-OTLLC Joint Venture.OTLLC’s right of first refusal on Shivee West is maintained. Investment by Rio Tinto in Entrée In June 2005, following the announcement in May 2005 of the discovery of high grade mineralization at Hugo North Extension, Rio Tinto Exploration Canada Inc. (formerly Kennecott Exploration Canada Inc.) ("Rio Tinto") took part in a private placement in the Company and became its largest shareholder. The terms of the equity participation agreement provide that in the event Entrée undertakes an equity financing, Rio Tinto has a pre-emptive right to maintain its ownership percentage in the Company. At September 30, 2011, Rio Tinto owned approximately 13% of Entrée’s issued and outstanding shares. Investment by Rio Tinto Holdings in Ivanhoe Mines Following Rio Tinto’s investment in the Company in June 2005, Rio Tinto plc, through its subsidiary Rio Tinto International Holdings Ltd. (“Rio Tinto Holdings”), invested approximately $4 billion between October 2006 and September 2011 to acquire approximately 49% of Ivanhoe Mines’ issued and outstanding shares. 3 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 (In United States dollars unless stated otherwise) On December 8, 2010, Ivanhoe Mines announced that it had entered into a Heads of Agreement with Rio Tinto Holdings.Pursuant to the rights provided for in the Heads of Agreement, Rio Tinto Holdings increased its percentage ownership of Ivanhoe Mines to 49%, through a combination of share issuances from treasury and acquisitions from third parties and the open market.Rio Tinto Holdings also agreed to provide up to $1.8 billion in interim financing.Rio Tinto Holdings is precluded under the agreement from acquiring any further shares of Ivanhoe Mines until January 18, 2012. Ivanhoe Mines announced that the Heads of Agreement is intended to provide funding to complete the accelerated full-scale construction of the first phase of the Oyu Tolgoi mining complex.The parties agreed that Rio Tinto Holdings would be entitled to appoint three of the nine directors of OTLLC (with Ivanhoe Mines appointing three and the Government of Mongolia appointing three) and that Rio Tinto Holdings would assume the management of the building and operation of the Oyu Tolgoi mining complex, which includes the Heruga and Hugo North Extension deposits on the Joint Venture Property.Ivanhoe Mines will continue to directly manage ongoing exploration on the licences outside of the projected life-of-mine area, including the balance of the Joint Venture Property. In August 2011, Rio Tinto plc announced that first ore production from the Oyu Tolgoi mining complex is forecast to commence in late 2012 with first commercial production expected in 2013. Investment Agreement and Integrated Development Plan In August 2009, the Mongolian Parliament approved amendments to four laws, including the insertion of a sunset provision to cancel the three-year-old, 68% windfall profits tax on copper and gold effective January 1, 2011. These amendments allowed the Mongolian Government, Ivanhoe Mines and Rio Tinto Holdings to conclude the negotiations necessary to finalize an Investment Agreement. In October 2009, Ivanhoe Mines, OTLLC and Rio Tinto Holdings signed the Investment Agreement with the Mongolian Government.The Investment Agreement took legal effect on March 31, 2010, and specifies that the Government of Mongolia will own 34% of the shares of OTLLC.The Investment Agreement regulates the relationship among these parties and stabilizes the long term tax, legal, fiscal, regulatory and operating environment to support the development of the Oyu Tolgoi project.The Investment Agreement contemplates the Government of Mongolia obtaining a 34% interest in the rights of OTLLC in respect of the Joint Venture Property.However, Entrée does not have any rights or benefits under the Investment Agreement, and Entrée’s interest in the Joint Venture Property is not affected.On October 6, 2011, Ivanhoe Mines, Rio Tinto plc and the Government of Mongolia released a joint statement reaffirming their continued support for the Investment Agreement and its implementation. On May 11, 2010, Ivanhoe Mines released an updated mine plan or Integrated Development Plan (“IDP10”) outlining the current scenario for the next phases of development and eventual open-pit and underground mining.First commercial production is expected by 2013.Current reserves and resources are sufficient to support mining for approximately 60 years.Potential exists to expand these resources, particularly on the Joint Venture Property. IDP10 declared the first underground mineral reserves and provided an overview of the future exploration, development and production possibilities for the Hugo North deposit, including the Entrée-OTLLC Joint Venture’s Hugo North Extension deposit.On June 11, 2010, the Company filed an updated NI 43-101 compliant technical report titled "Lookout Hill Property Technical Report 2010" (the "June 2010 Technical Report"). The June 2010 Technical Report is dated June 9, 2010 and was prepared by AMEC Minproc Limited ("Minproc") of Perth Australia, a "Qualified Person" as defined in NI 43-101. The June 2010 Technical Report considers the conclusions and recommendations raised within IDP10 in the context of the Company’s operations. The following information is summarized, derived or extracted from the June 2010 Technical Report. For a complete description of the assumptions, qualifications and procedures associated with the information in the June 2010 Technical Report, reference should be made to the full text of the June 2010 Technical Report, which is available for reviewon SEDAR at www.sedar.com. The probable reserve for Hugo North Extension (see Table 1) totals 27 million tonnes ("Mt") grading 1.85% copper and 0.72 grams per tonne ("g/t") gold.Previously reported resource estimates for Hugo North Extension and Heruga, which were reproduced in the June 2010 Technical Report, are shown in Table 2 below.The resource estimate for the Hugo North Extension deposit is effective as of February 20, 2007 and is based on drilling completed to November 1, 2006.The Heruga mineral resource estimate is effective as of March 30, 2010. 4 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 (In United States dollars unless stated otherwise) Table 1.Hugo North Extension Mineral Reserve, May 11, 2010 Entrée –OTLLC Joint Venture Deposit Ore (Mt) NSR (US$/t) Cu (%) Au (g/t) Recovered Metal Copper (lb) Gold (oz) Hugo Dummett Deposit Probable Shivee Tolgoi (Hugo North Extension) 27 1 531 000 Notes: · Table shows only the part of the mineral reserve on the Entrée-OTLLC Joint Venture portion of the Shivee Tolgoi licence. · Metal prices used for calculating the Hugo North underground net smelter return(NSR) are copper $1.50/lb, gold $640/oz, and silver $10.50/oz based on long term metal price forecasts at the beginning of the mineral reserve work. The analysis indicates that the mineral reserve is still valid at these metal prices. · The NSR has been calculated with assumptions for smelter refining and treatment charges, deductions and payment terms, concentrate transport, metallurgical recoveries and royalties. · For the underground block cave, all material within the shell has been converted to mineral reserves; this includes low grade indicated and inferred material assigned zero grade and treated as dilution. · Only indicated resources were used to report probable reserves. · The Entrée-OTLLC Joint Venture Property includes a portion of the Shivee Tolgoi licence and all of the Javhlant licence. Both the Javhlant licence and the eastern portion of the Shivee Tolgoi licence are held in trust for the Entrée-OTLLC Joint Venture by Entrée.The Joint Venture Property is operated by OTLLC.OTLLC has an 80% and Entrée has a 20% beneficial ownership interest in the Joint Venture Property. · The mineral reserves are not additive to the mineral resources. Table 2.Entrée-OTLLC Joint Venture Mineral Resources (0.6% CuEq cut-off), based on Technical Report March 2010 Deposit Tonnage (Mt) Copper (%) Gold (g/t) CuEq (%) Contained Metal Copper (000 lb) Gold (oz) CuEq (000 lb) Hugo North Extension Deposit Indicated Shivee Tolgoi (Hugo North) 4 640 000 2 290 000 5 650 000 Inferred Shivee Tolgoi (Hugo North) 95 2 420 000 950 000 2 840 000 Heruga Deposit Inferred Heruga Javhlant 9 570 000 14 300 000 17 390 000 Notes: · Copper Equivalent (CuEq) has been calculated using assumed metal prices of $1.35/pound for copper, $650/ounce for gold, and $10.50 for molybdenum. The equivalence formula was calculated assuming that gold was 91% of copper recovery. CuEq was calculated using the formula: CuEq %Cu + ((g/t Au*18.98)+(Mo*0.01586))/29.76 · The contained copper, gold and molybdenum in the table has not been adjusted for metallurgical recovery. 5 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 (In United States dollars unless stated otherwise) · Molybdenum content in the Heruga deposit is 141 parts per million ("ppm") and is included in the calculation of CuEq. · The 0.6% CuEq cut-off is highlighted as the base case resource for underground bulk mining. · The mineral reserves are not additive to the mineral resources. · Mineral resources that are not mineral reserves do not have demonstrated economic viability. · The Entrée-OTLLC Joint Venture Property includes a portion of the Shivee Tolgoi licence and all of the Javhlant licence. Both the Javhlant licence and the eastern portion of the Shivee Tolgoi licence are held in trust for the Entrée-OTLLC Joint Venture by Entrée.The Joint Venture Property is operated by OTLLC.OTLLC has an 80% and Entrée has a 20% beneficial ownership interest in the Joint Venture Property. Highlights from IDP10 in relation to Entrée include: · First reported mineral reserves on the Joint Venture Property; · Hugo North Extension reserves have the highest value of all the Oyu Tolgoi deposits, measured as net smelter returns ("NSR"); · Development mining of Hugo North Extension (Lift 1) to begin Year 4 after commencement of production at Oyu Tolgoi with full production commencing in Year 11.Rio Tinto plc announced in August 2011 that first ore production is currently forecasted to commence in late 2012 with first commercial production expected by 2013; · Mining of Heruga deposit as proposed in Life of Mine (LOM) Sensitivity Case could commence in Year 27; · Other alternative mining scenarios consider earlier production from Heruga – as early as Year 7; · The Joint Venture Property is a key component of the development and potential further exploration success of the Oyu Tolgoi porphyry system; · Commitment to ongoing exploration of the Oyu Tolgoi trend, with up to 13 kilometres of untested potential on the Joint Venture Property; · Based on long term metal prices, Entrée’s current share of reserves gives a net present value (NPV) (8%) of $79 million while using 2010 metal prices gives a NPV (8%) of $134 million; and · The conceptual LOM Sensitivity Case gives Entrée’s production share using long term metal prices a NPV (8%) of $176 million while using 2010 metal prices gives a NPV (8%) of $344 million. UNITED STATES – ANN MASON Entrée has a 100% interest in the Ann Mason property which it acquired in June 2010 through the acquisition of PacMag Metals Pty Ltd (formerly PacMag Metals Limited) ("PacMag"). The following information was taken from "NI 43-101 Compliant Technical Report on the Ann Mason Property, Nevada, USA" with an effective date of March 11, 2011 (the “Technical Report 2011”).This report was prepared by Wardrop Engineering Inc. and Robert Cann, P.Geo., Entrée’s Vice-President, Exploration.A copy is filed on SEDAR at www.sedar.com.Portions of the information are based on assumptions, qualifications and procedures, which are not fully described herein.Reference should be made to the full text of the Technical Report 2011. The Ann Mason property is located seven kilometres west of the town of Yerington in central west Nevada and hosts the Ann Mason copper-molybdenum porphyry deposit.The property is defined by the mineral rights to 241 unpatented lode claims and covers a total area of approximately 1,837 hectares, on public land administered by the Bureau of Land Management. The illustration below depicts the location of the Ann Mason property.In addition to the Ann Mason deposit, the property also hosts the Blue Hill copper oxide-sulphide target. 6 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 (In United States dollars unless stated otherwise) Mineral Resource Estimate The Ann Mason deposit contains a NI 43-101 compliant inferred resource of 810.4 Mt at 0.40% copper (at a 0.30% cut-off) for 3.23 Mt of contained copper.This resource estimate is constrained using PacMag’s pit shell #25 from their Whittle pit optimization run 7. The following table summarizes the mineral resource for the Ann Mason deposit as reproduced in the Technical Report 2011.The resource estimate for the Ann Mason deposit is effective as of January 26, 2010: Cut-off Tonnage Cu Cu % (million tonnes) % >0.4 >0.3 >0.2 At a copper cut-off of 0.30%, modelled within pit shell #25, the molybdenum resource is 166 Mt at 0.01% molybdenum. 7 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 (In United States dollars unless stated otherwise) SELECTED QUARTERLY FINANCIAL INFORMATION Three Months Ended September 30, Three Months Ended June 30, Three Months Ended March 31, Three Months Ended December 31, Total Revenues $
